PER CURIAM:
Isidoro Rodriguez petitions for writ of mandamus pursuant to the Crime Victims’ Rights Act, 18 U.S.C. § 3771. He asserts that he is entitled to mandamus relief because of the “summary dismissal below ... of his action filed in the United States District for the District of Columbia ... pursuant to RICO, the Federal Tort Claims Act, the Virginia Tort Claims Act, and Virginia Business Conspiracy Act.” Petitioner also claims that he is entitled to relief because of the denial of his request to the Federal Courts of Appeal and the Tax Court to grant him a hearing to “challenge the void order of the Virginia State Bar.”
Petitioner’s request for mandamus relief is denied. Petitioner was not entitled to the protections of 18 U.S.C. § 3771 in his district court proceedings which were civil in nature, and in his attempts to challenge the decision of the Virginia State Disciplinary Board. See 18 U.S.C. § 3771(d)(3).
Finding no application of 18 U.S.C. § 3771 to these proceedings, we deny the petition.

PETITION DENIED.